Citation Nr: 1442845	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2013.  A transcript is of the hearing is of record.  

In a March 2013 decision, the Board remanded the issue of entitlement to service connection for basal cell and squamous cell carcinoma, for accrued benefits purposes, for the issuance of a statement of the case.  A statement of the case was sent to the appellant in June 2013, but she failed to perfect the appeal with a VA Form 9 (substantive appeal).  Accordingly, the issue is not before the Board.

In February 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in March 2014.  A May 2014 letter informed the appellant that the Board requested this specialist's opinion, provided her a copy of that opinion and indicated that she could submit additional evidence or argument within 60 days of the date of that letter.  The appellant responded with additional argument, and waived Agency of Original Jurisdiction (AOJ) consideration of that evidence.  


FINDINGS OF FACT

1.  The Veteran died in August 2008; his death certificate listed recurrent squamous cell carcinoma of the head and neck as the primary cause of death, and oral cutaneous fistula as the underlying cause.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  The competent and probative evidence of record does not relate the Veteran's cause of death to his military service, to include presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance 

VA has a duty to notify claimants of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  VA has met all statutory and regulatory notice and duty to assist provisions in this case.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court of Appeals for Veterans Claims held that when VA receives a claim related to a Veteran's death under 38 U.S.C.A. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C.A. § 5103A (a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information needed to substantiate such a claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate such a claim based on a condition not yet service connected.  The March 2009 letter informed the appellant of the evidence needed to substantiate her claim, included a list of disabilities for which service connection was in effect during the Veteran's lifetime, and notified the appellant of the evidence that she should submit and that which VA would obtain on her behalf. 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  The record does not reflect that the Veteran was in receipt of disability benefits from the Social Security Administration prior to his death.  The March 2014 VHA opinion obtained with respect to the question of whether the Veteran's death was related to his military service was adequate, as it referenced the Veteran's medical history and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Review of the record does not indicate that additional evidence pertinent to the issue is available, but not associated with the claims file.  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, any such lack of notice is harmless.  




Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

To establish service connection for a disability requires the evidence demonstrates that a current disability resulted from an injury or disease incurred in service, or if it pre-existed service, that it was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In addition to the foregoing, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  These diseases include, but are not limited to respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea).  Squamous cell carcinoma is not included among the enumerated list of diseases.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records are negative for findings of squamous cell carcinoma or an oral cutaneous fistula.  

Post-service VA treatment records establish that a squamous cell carcinoma was removed from the Veteran's forehead in July 2006.  In October 2006, a squamous cell carcinoma was removed from the left floor of his mouth.  VA and private treatment records reflect that the carcinoma spread to the tongue, mandible, and ultimately the neck and lymph nodes; he died in August 2008.  His death certificate listed recurrent squamous cell carcinoma of the head and neck as the primary cause of death, and oral cutaneous fistula as the underlying cause.  

The appellant asserts that the squamous cell carcinoma noted as the cause of the Veteran's death was incurred as a result of his military service, and specifically his exposure to herbicides.  

At the time of the Veteran's death, service connection was not in effect for any disability.  

The appellant submitted two private opinions in support of her claim.  Dr. McCaffrey's December 2007 opinion indicates that the appellant had inquired as to the role of herbicides as an etiologic factor in the development of the Veteran's squamous cell carcinoma.  Dr. McCaffrey stated that there were cases in which exposure to toxic carcinogens had led to the development of squamous cell carcinoma, but that the Veteran also had a smoking and alcohol history, which were also causative factors.  He noted that the possibility of Agent Orange as an etiologic agent should not be overlooked.

Dr. Solc's February 2008 opinion also indicates the Veteran had a history of smoking and "alcohol exposure" (described in other records from Dr. Solc as alcoholism), and reported exposure to Agent Orange.  Dr. Solc opined that all three factors have shown to be toxic carcinogens and could potentially lead to the development of malignancy in the head and neck region. 

In March 2014, a VHA specialist reviewed the Veteran's file, as well as relevant medical literature including the "Veterans and Agent Orange Update 2012."  The specialist noted that the Veteran had a history of smoking and alcohol use and stated that there is a known association between smoking and oral malignancy, but there is insufficient evidence for concluding that there is an association between the oral cancer of the type the Veteran suffered from and the chemicals of interest.  The VHA specialist further stated that he could not definitively conclude that there was no association between the chemicals of interest and the Veteran's malignancy because that determination is at the limits of medical knowledge.  

Having carefully reviewed the claims file, the Board determines that the appellant is not entitled to service connection for the cause of the Veteran's death.  

The Veteran served in the Republic of Vietnam from August 1968 to August 1969; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  However, service connection for the cause of the Veteran's death on a presumptive basis due to herbicide exposure in Vietnam is not warranted as squamous cell carcinoma is not included among the list of enumerated diseases for which service connection can be presumptively granted.  38 C.F.R. §§ 3.307, 3.309(e).

Nonetheless, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991). 

In this case, the competent evidence does not establish that the Veteran's fatal squamous cell carcinoma was due to his military service or to his presumed herbicide exposure.   

The two private medical opinions of record -which were obtained from the Veteran's treating physicians who are arguably the most familiar with his clinical picture - relate that the Veteran's history of smoking and alcohol use are both causative factors that may have led to the development of squamous cell carcinoma.  But, to the extent that Drs. McCaffrey and Solc opined that the Veteran's squamous cell carcinoma was 'possibly' or 'could potentially' have been due to Agent Orange exposure; those opinions are rejected as speculative.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence); see also 38 C.F.R. § 3.312(a) ("[Causes of death] will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.") (emphasis added) Wood v. Peake 520 F.3d 1345, 1347 (Fed. Cir. 2008).   

The VHA specialist's opinion indicates that there is insufficient evidence for concluding that there is an association between the type of oral cancer that the Veteran suffered from and the chemicals of interest, i.e., Agent Orange.  The specialist was unable to provide a definitive opinion in the converse, i.e. to conclude that there is absolutely no association between the chemicals of interest and the Veteran's malignancy because such a determination lies at the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, if read in its entirety, the VHA specialist's opinion essentially indicates that it is less likely than not that the Veteran's death from squamous cell carcinoma was directly or proximately related to his military service, to specifically include his presumed herbicide exposure.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that an examination report is adequate when, as a whole, it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Thus, the required nexus between the herbicide exposure and the fatal carcinoma is not established in this case.  

There otherwise is no competent evidence, lay or medical, which establishes that the Veteran's death was directly related to an injury, disease, or event in service.

The appellant's statements and August 2013 testimony with respect to her belief that the Veteran's medical conditions were the result of his in-service herbicide exposure have been considered as lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, an opinion regarding the etiology of squamous cell carcinoma and an oral cutaneous fistula are complex medical questions for which lay testimony is not competent evidence because the causes of these conditions are not within the ordinary knowledge a lay person and particularly where, as here, other known risk factors are present.  The appellant is not shown to be qualified through specialized education, training, or experience to otherwise provide a medical opinion regarding the etiology of the Veteran's squamous cell carcinoma and oral cutaneous fistula.  Therefore, her lay assertions are not competent evidence on the material issue of causal nexus.  Id.  Moreover, there is no competent evidence of a malignant tumor having manifested within a year of service discharge so as to establish service connection on a presumptive basis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Although the Board is sympathetic to the appellant's assertions, the legal requirements for substantiating her claim for service connection simply have not been met.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The preponderance of the evidence is against finding that the fatal conditions that directly caused the Veteran's death are attributable to service; there is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


